                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



SAMUEL ROBERT QUEEN,

                            Plaintiff,

          v.                                    CASE NO. 05-3005-SAC

(fnu) MILDNER, et al.,

                            Defendants.


                         MEMORANDUM AND ORDER

     This matter is a civil rights action filed by a prisoner in

federal custody. Plaintiff commenced this action while incarcerated

in the United States Penitentiary-Leavenworth (USPL). He is presently

incarcerated at the Federal Correctional Institution in Edgefield,

South Carolina.

     In October 2017, the Court reopened this matter. The Court issues

the present order to address several pending motions.

Plaintiff’s motions to amend (Docs. 86 and 87)

     Plaintiff seeks leave to amend the complaint to add a defendant,
clarify that his claims are against the defendants in their individual

capacities, and to add a claim for monetary damages. Defendants oppose

these requests, and they note that plaintiff has filed multiple

motions to amend the complaint in this action. A review of the record

shows that plaintiff first filed an amended complaint approximately

one month after he commenced this action (Doc. 9), then filed a motion

for joinder (Doc. 11), a motion to dismiss party (Doc. 12), a motion
to amend the amended complaint (Doc. 16), a second motion to amend

the complaint (Doc. 17), and a third motion to amend the complaint

(Doc. 19).
      By its order of February 2, 2006 (Doc. 35), the Court allowed

those amendments but advised plaintiff that no further amendments

would be allowed except upon a showing of good cause. However, after

that order petitioner filed another motion to amend (Doc. 48) and a

supplement to that motion (Doc. 52).

      The Court has considered petitioner’s most recent motions to

amend (Doc. 861 and Doc. 87) in light of this history and concludes

that these motions should be denied. Under Rule 15(a)(1) of the Federal

Rules of Procedure, a party may amend its pleading once as a matter

of course within 21 days after service of a responsive pleading.

Thereafter, a party may amend its pleading only with the consent of

the opposing party or leave of the court. Leave should granted freely

when justice so requires. Fed. R. Civ. P. 15(a)(2)-(3).

      In this case, plaintiff has offered no explanation why the

material in the most recent requests to amend was not included earlier.

The Court believes that he has been given considerable leeway in his

pleadings to this point, as he has been allowed to amend the complaint

and to submit other pleadings that attempt to introduce additional
facts and argument. Having considered the record, the Court denies

the requests to amend.

Plaintiff’s motion to appoint counsel (Doc. 86)

      Plaintiff moves for the appointment of counsel (Doc. #86). There

is no constitutional right to the appointment of counsel in a civil

matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion


1 The motion to amend incorporates a request for the appointment of counsel. That
request is addressed separately.
of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit

to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,

and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979.

     The Court has considered the record and declines to appoint

counsel. The plaintiff is capable of presenting the factual and legal

bases for his claims, and it does not appear that the issues are

unusually complicated.

Plaintiff’s motion for judgment on the pleadings or motion for summary
judgment (Doc. 88)

     Plaintiff seeks judgment on the pleadings, or, in the

alternative, summary judgment. Federal Rule of Civil Procedure 12(c)

states that “[a]fter the pleadings are closed – but early enough not

to delay trial – a party may move for judgment on the pleadings.” In

this case, because there had been no response by defendants, the

pleadings were not closed, and plaintiff’s motion therefore is not

proper.

     Likewise, “[j]udgment on the pleadings is appropriate only when
the moving party has clearly established that no material issue of

fact remains to be resolved and the party is entitled to a judgment

as a matter of law.” Sanders v. Mountain Am. Fed. Credit Union, 689

F.3d 1138, 1141 (10th Cir. 2012)(quoting Park Univ. Enters., Inc. v.

Am. Cas. Co. of Reading, PA, 442 F.3d 1239, 1244(10th Cir. 2006),

abrogated on other grounds by Magnus, Inc. v. Diamond State Ins. Co.,

545 Fed.Appx. 750, 753 (10th Cir. 2013)).

     Plaintiff argues that defendants failed to respond to the order

of the Court issued in October 2017. Defendants, however, have

explained that the order was not immediately brought to the attention

of counsel, and they have diligently pursued this matter since

becoming aware of it.

     In the alternative, plaintiff moves for summary judgment under

Rule 56 of the Federal Rules of Civil Procedure. Under Rule 56, the

court shall grant summary judgment if “there is no genuine dispute

as to any material fact and [movant] is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). Plaintiff is not entitled to summary

judgment; at the time of his filing, the defendants had not yet

responded to the complaint.

     The Court denies this motion.

Plaintiff’s request for recusal (Doc. 93)

     Plaintiff seeks the recusal of the undersigned, citing delay in

the processing of his motion for relief from judgment and asserting

prejudice. A judge “shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” 28 U.S.C.
§455(a)(2018). The governing standard is “whether a reasonable

person, knowing all the relevant facts, would harbor doubts about the

judge’s impartiality.” See United States v. Cooley, 1 F.3d 985, 993

(10th Cir. 1993). Under § 455(a) and (b)(1), a judge “shall disqualify

himself in any proceeding in which his impartiality might reasonably

be questioned, or if he “has a personal bias or prejudice concerning

a party.”

      However, a party’s feelings “which, of necessity, must be

subjective, cannot without more be made the test.” Zhu v. Johns, 2007

WL 4561526 *1 (D. Kan. Dec. 21, 2007)(citing United States v. Corr,

434 F.Supp. 408, 413 (S.D.N.Y. 1977)). And finally, “[t]here is as

much obligation for a judge not to recuse when there is no occasion

for him to do so as there is for him to do so when there is.” Hinman

v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987).

     The Court is familiar with the record and with the cause for the

delay in this matter and concludes that there is no ground for recusal.

Both plaintiff and defendants will have the burden of that delay, and

there is no personal bias or other prejudice that might warrant the

recusal plaintiff seeks. Accordingly, the Court will deny this motion.

Plaintiff’s motion for discovery (Doc. 102)

     Plaintiff seeks the production of all administrative remedies

filed by him between July 2004 and August 2005, copies of all requests

to staff, copies of logbook signatures showing entries to Building

63 by staff from July 2004 to August 2005, and all copies of logbook

signatures showing entries by staff into the segregation until from
July 2004 to August 2005.

     Defendants oppose this motion (Doc. 114). They state that the

Bureau of Prisons (BOP) retains hard copies of inmate administrative

remedies for only 3 years after the remedy is complete. Logbook entries

are destroyed after 10 years from the final entry. Therefore, at least

a portion of the material plaintiff seeks has been destroyed and cannot

be produced. However, the BOP maintains records that document the date

an administrative remedy is received; the level of review; a general

summary of the subject of the grievance; and information concerning

the resolution of the grievance. That material has been submitted by

defendants and is available to plaintiff. See Doc. 100, Ex. 1, pp.

34-52. In addition, defendants point out that plaintiff would have

had access to a copy of each grievance at the point he submitted the

original grievance for consideration. The Court therefore must deny

plaintiff’s motion for discovery.

     However, the Court has examined the records maintained in other

filings made by plaintiff during 2005 and has identified some

grievance forms incorporated into those records. Accordingly, the

Court will direct the Clerk of the Court to copy and transmit the

following materials to the plaintiff: (1) Case No. 05-3022, Doc. 40-3,

Att. C-D and Doc. 44, pp. 11-19; (2) Case No. 05-3275, Doc. 42-2,

Attach. D; Doc. 48 Ex. 1 – pp. 1-15; Ex. 2 – pp. 1-24; Ex. 3- pp. 1-21;

Ex. 4 - pp. 7-26; Ex. 5 – pp. 11-18; Doc. 53, Attach. A, p. 5.

     In a related motion, defendants move to stay discovery pending

the resolution of their motion for summary judgment (Doc. 115).
Defendants point out that their dispositive motion is based, in part,

upon the defense of qualified immunity, and that a stay of discovery

in those circumstances is supported by case law. See, e.g., Ashcroft

v. Iqbal, 556 U.S. 662, 685 (2009)(discussing function of qualified

immunity as relieving defendant officials from pressures of

litigation, including “disruptive discovery”) and Workman v. Jordan,

958 F.2d 332, 336 (10th Cir. 1992)(merits of a qualified immunity

defense should be resolved before discovery is allowed).

     The Court grants this motion and will stay discovery.

Plaintiff’s motion for extension of time to file response to motion
to dismiss or, in the alternative, for summary judgment (Doc. 112)

     Plaintiff seeks an extension of time to and including April 25,

2019. The Court grants this motion.


     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motions to

amend (Docs. 86 and 87) are denied.

     IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

86) is denied.

     IT IS FURTHER ORDERED plaintiff’s combined motion for judgment

on the pleadings or for summary judgment (Doc. 88) is denied.

     IT IS FURTHER ORDERED plaintiff’s motion for leave to file

request for recusal (Doc. 93) is liberally construed as a motion to

recuse and is denied.

     IT IS FURTHER ORDERED plaintiff’s motion for discovery (Doc. 102)

is denied. The Clerk of the Court is directed to transmit to plaintiff
copies of documents as set forth herein.

     IT IS FURTHER ORDERED plaintiff’s motion for extension of time

to file response (Doc. 112) is granted, and the time for filing a
response is extended to and including April 25, 2019.

    IT IS FURTHER ORDERED defendants’ motion to stay discovery (Doc.

115) is granted.

    IT IS SO ORDERED.

    DATED:   This 19th day of March, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
